 
Exhibit 10.1

CLS HOLDINGS USA, INC.


July 24, 2018






Star Associates, LLC
115 Kane Avenue
Middletown, RI  02842
Attn:  Andrew Glashow




Re: Financing and Acquisition of Oasis Cannabis by CLS Holdings, USA, Inc.
(“CLS”)


Dear Andrew,


We did it!  We closed on the acquisition of the Oasis Cannabis companies, a feat
we could not have accomplished without your dedication, unwaivering belief in
the transaction and incredibly hard work over the last year to not only
negotiate the transaction with me but also to secure the financing necessary to
get the deal done.  In recognition of your extraordinary efforts as a member of
our Board, the Board has determined to award Star Associates, LLC, your
consulting company, a cash payment of $250,000, half of which has already been
paid to you, and to issue Star Associates, LLC 700,000 shares of restricted CLS
common stock.


I look forward to your continued active involvement in developing the future of
CLS.


Best regards,


/s/ Jeffrey I. Binder


Jeffrey I. Binder
Chairman and CEO



